Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 12 January 2021 for application number 17/146,955. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-22 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  10/12/21; 01/25/22; 03/14/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budagavi et al. (US 9,288,500).
Regarding claim 14, Budagavi discloses a method implemented by a decoder, the method comprising: receiving, at a receiver of the decoder, a bitstream including prediction information for chroma samples of a chroma block; decoding, by a processor of the decoder, the chroma samples of the chroma block based on the prediction information and based on down-sampled neighboring luma samples, wherein the down-sampled neighboring luma samples are generated from a single row of luma samples from a first neighboring luma block; and forwarding, by the processor, the chroma block toward a display as part of a reconstructed video (fig. 4; cols. 10, 11).
Regarding claim 15, see teachings of claim 14.  Budagavi further discloses wherein the bitstream includes data describing the first neighboring luma block and a second neighboring luma block, wherein the first neighboring luma block is positioned above a luma block corresponding to the chroma block and the second neighboring luma block is positioned left of the luma block corresponding to the chroma block on a video frame, and wherein the down-sampled neighboring luma samples are generated 
Regarding claim 16, see teachings of claims 14 and 15.  Budagavi further discloses wherein the decoding includes: down-sampling, by the processor, luma samples from the first neighboring luma block and luma samples from the second neighboring luma block; applying, by the processor, a template to one or more of the first neighboring luma block and the second neighboring luma block to select the down-sampled neighboring luma samples; determining, by the processor, linear model coefficients based on the down-sampled neighboring luma samples; determining, by the processor, prediction information for the chroma block based on the linear model coefficients; determining, by a processor, a residual block for the chroma block from the bitstream; and decoding, by the processor, the chroma samples for the chroma block by applying the residual block to the prediction information (figs. 3, 4, cols. 10, 11).
Regarding claim 17, see teachings of claims 14 and 15.  Budagavi further discloses wherein the prediction information for the chroma samples indicates the chroma samples are coded according to cross-component linear model (CCLM) prediction mode intra-prediction, multi-directional linear model (MDLM) prediction mode intra-prediction, or multiple model linear model (MMLM) prediction mode intra-prediction (col. 2).
Regarding claim 18, Budagavi discloses a method implemented by an encoder, the method comprising: receiving, at a processor of the encoder, a video signal partitioned into a chroma block and a first neighboring luma block; encoding, by the 
Regarding claim 19, see teachings of claim 18.  Budagavi further discloses wherein the video signal is further partitioned into a second neighboring luma block, wherein the first neighboring luma block is positioned above a luma block corresponding to the chroma block and the second neighboring luma block is positioned left of the luma block corresponding to chroma block on a video frame, and wherein the down-sampled neighboring luma samples are generated from a single column of luma samples from the second neighboring luma block (figs. 3, 10; cols. 10, 11).
Regarding claim 20, see teachings of claims 18 and 19.  Budagavi further discloses wherein the encoding includes: down-sampling, by the processor, luma samples from the first neighboring luma block and luma samples from the second neighboring luma block; applying, by the processor, a template to one or more of the first neighboring luma block and the second neighboring luma block to select the down-sampled neighboring luma samples; determining, by the processor, linear model coefficients based on the down-sampled neighboring luma samples; determining, by the processor, prediction information for the chroma block based on the linear model coefficients; determining, by a processor, a residual block for the chroma block based 
Regarding claim 21, see teachings of claim 18.  Budagavi further discloses wherein the intra-prediction employed to encode the chroma samples includes cross-component linear model (CCLM) prediction mode intra-prediction, multi-directional linear model (MDLM) prediction mode intra-prediction, or multiple model linear model (MMLM) prediction mode intra-prediction (col. 2).
Regarding claim 22, Budagavi discloses a method for cross-component prediction of a block of video data, the method comprising: down-sampling a reconstructed luma block to obtain a down-sampled luma block, the reconstructed luma block corresponding to a chroma block; obtaining first down-sampled samples of reconstructed top neighboring luma samples that are above the reconstructed luma block or second down-sampled samples of reconstructed left neighboring luma samples that are left of the reconstructed luma block, wherein the reconstructed top neighboring luma samples are within a single row being adjacent to the reconstructed luma block; deriving parameters of a linear model (LM) based on: the first or second down-sampled samples, and reconstructed neighboring chroma samples that are above the chroma block or reconstructed neighboring chroma samples that are left of the chroma block; and generating predicted chroma values of the chroma block based on the parameters of the LM and the down-sampled luma block (figs. 3, 10; cols. 10, 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al. (US 9,288,500) in view of Wu et al. (US 8,406,559).
Regarding claim 1, Budagavi discloses a method for cross-component prediction of a block of video data (fig. 10; abstract; col. 10, lines 42-57; col. 11, lines 35-39), the method comprising: 
down-sampling a reconstructed luma block to obtain a down-sampled luma block, the reconstructed luma block corresponding to a chroma block (fig. 10, step 1010; col. 3, lines 19-44; col. 10, lines 64-66); 
determining a plurality of luma values based on first down-sampled samples of reconstructed top neighboring luma samples that are above the reconstructed luma block or second down-sampled samples of reconstructed left neighboring luma samples that are left of the reconstructed luma block, wherein the reconstructed top neighboring 
determining a first chroma value and a second chroma value based on reconstructed neighboring chroma samples of the chroma block, wherein the first chroma value and the second chroma value are respectively associated with the plurality of luma values (fig. 10; col. 10, lines 62-64).
deriving, parameters of a linear model (LM) based on the plurality of luma values, the first chroma value, and the second chroma value (fig. 10, step 1012; col. 2, lines 1-11; col. 11, lines 27-34); and 
generating predicted chroma values of the chroma block based on the parameters of the LM and the down-sampled luma block (fig. 10, step 1016; col. 11, lines 35-39).
Budagavi does not explicitly disclose that the plurality of luma values include a max and a min luma values.
In the same field of endeavor, Wu discloses that the plurality of luma values include a max and a min luma values (figs. 2, 4; abstract; col. 3, lines 24-36).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Budagavi to include the teachings of Wu in order to enhance image sharpness based on local features of an image (Wu, abstract; col. 3, lines 24-36; figs. 2, 4).
Regarding claim 2, see teachings of claim 1.  Budagavi and Wu further discloses wherein the max luma value is determined based on values of one or more 
Regarding claim 3, see teachings of claim 1.  Budagavi and Wu further discloses wherein the min luma value is obtained based on values of one or more first down-sampled samples that are smaller than values of remaining first down- sampled samples (Wu, figs. 2, 4; col. 3, lines 24-36).
Regarding claim 4, see teachings of claim 1.  Budagavi and Wu further discloses wherein the max luma value is determined based on values of one or more second down-sampled samples that are larger than values of remaining second down-sampled samples (Wu, figs. 2, 4; col. 3, lines 24-36).
Regarding claim 5, see teachings of claim 1.  Budagavi and Wu further discloses wherein the min luma value is obtained based on values of one or more first down-sampled samples that are smaller than values of a rest of the first down-sampled samples (Wu, figs. 2, 4; col. 3, lines 24-36).
Regarding claim 6, see teachings of claim 1.  Budagavi and Wu further discloses wherein the first chroma value is determined based on values of one or more reconstructed neighboring chroma samples, wherein the one or more reconstructed neighboring chroma samples corresponds to one or more of the first down- sampled samples whose values are larger than values of remaining first down-sampled samples, and the second chroma value is determined based on values of one or more reconstructed neighboring chroma samples, wherein the one or more reconstructed neighboring chroma samples correspond to one or more of the first down-sampled 
Regarding claim 7, see teachings of claim 1.  Budagavi and Wu further discloses wherein the first chroma value is determined based on values of one or more reconstructed neighboring chroma samples, wherein the one or more reconstructed neighboring chroma samples corresponds to one or more of the second down- sampled samples whose values are larger than values of remaining second down-sampled samples, and the second chroma value is determined based on values of one or more reconstructed neighboring chroma samples, wherein the one or more reconstructed neighboring chroma samples correspond to one or more of the second down-sampled samples whose values are smaller than values of the remaining second down-sampled samples (Budagavi, fig. 10; col. 10, lines 62-66; Eq. 1 of col. 3, lines 19-44).
Regarding claim 8, see teachings of claim 1.  Budagavi and Wu further discloses wherein the determining a first chroma value and a second chroma value based on reconstructed neighboring chroma samples of the chroma block, comprises: determining, from the reconstructed neighboring chroma samples of the chroma block, a first chroma value and a second chroma value respectively corresponding to the max luma value and the min luma value (Budagavi, Eq. 1 of col. 3, lines 19-44).
Regarding claim 9, see teachings of claim 1.  Budagavi and Wu further discloses wherein the first down-sampled samples are obtained by down-sampling the reconstructed top neighboring luma samples which are within the single row being adjacent to the reconstructed luma block (Budagavi, figs. 10, 11; col. 11, lines 40-53).
Regarding claim 10, see teachings of claim 1.  Budagavi and Wu further discloses wherein the second down-sampled samples are obtained by down-sampling on the reconstructed left neighboring luma samples (Budagavi, figs. 3, 10; cols. 10, 11).
Regarding claim 13, see teachings of claim 1.  Budagavi and Wu further discloses wherein the LM comprises one or more of a cross-component linear model (CCLM) mode, a multi-directional linear model (MDLM) mode, and a multiple model linear model (MMLM) mode (col. 2).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, none of the references, alone or in combination, discloses wherein the reconstructed left neighboring luma samples are within N columns which are left of the reconstructed luma block, wherein 0<N<=3 and N is a positive integer.
Regarding claim 12, none of the references, alone or in combination, discloses wherein the reconstructed left neighboring luma samples are within a single column which is left of the reconstructed luma block.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486